 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Electrical &Mechanical,Inc.andUnitedAssociation of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of theUnited States and Canada,LocalNo. 469,AFL-CIO. Case 28-CA-80539 April 1986DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSOn 22 November 1985 Administrative LawJudge James M. Kennedy issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a briefin response and cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings, fmdings,2and conclusions3 as modified4 and to adopt therecommended Order as modified.5AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law2."2.The Respondent violated Section 8(a)(1) ofthe Act when on the dates shown in the decision itcreated the impression that the union activities ofits employees were under surveillance, threatenedIAfter review of the Respondent'smotion to file an answering brief totheGeneral Counsel's brief in response or, in the alternative,to strikecertain portions of the latter's brief, we deny the motion2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91 NLRB 544 (1950),enfd 188 F2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings3The judge found that the Respondent, through leadman RobertOstrom,unlawfully threatened job loss and created the impression of sur-veillance by making certain comments regarding the "outside activities"of employees Nunez and O'Brien in a meeting with them on 30 January1985 In light of our adoption of other findings of violation of Sec 8(a)(1)identical in nature to such conduct, we find it unnecessary to pass onwhether this conductof Ostromwas unlawful because such a findingwould be cumulative and would not affect the remedyIn adopting the judge's finding that the Respondent,through leadmanSonny Osborne, did not violate the Act, we find it unnecessary to passon whether Osborne is a supervisor within the meaning of Sec 2(11) ofthe Act4The judge inadvertently omitted from his formal conclusions of lawthe Respondent's violation of Sec 8(a)(1) by asking an employee to ques-tion other employees regarding their union sentiments, a finding whichhe had made in a secIV,(A),(3)of his decisionWe shall modify thejudge's conclusions of law, Order,and notice accordinglyWe shall alsomodify the notice to conform to the Order by including proscriptionsagainst unlawful interrogations5Any backpayarising from the Respondent's unlawful failure to grantroutine pay increases shall be computed as set forth inOgle ProtectionService,183 NLRB682 (1970)employees with loss of their jobs either by directdischarge or by business closure because of theirunion activities, promised employees pay raises toinfluencetheir votes in an NLRB election, with-held wage increases which should have been rou-tinely granted in order to influence the outcome ofthatelection, interrogated employees regardinghow they intend to vote in the NLRB election, andasked an employee to question other employeesconcerning their union sentiments."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge asmodified below and orders that the Re-spondent,UnitedElectrical& Mechanical Inc.,Phoenix,Arizona, its officers, agents, successors,and assigns, shall take the action set forth in theOrder as modified.1.Substitute the following for paragraph 1(a)."(a)Creating the impression that the union ac-tivitiesof its employees are under surveillance,threatening employees with loss of their jobs eitherby direct discharge or by business closure becauseof their union activities, promising employees payraises to influence their vote in an NLRB election,withholdingwage increaseswhich should havebeen routinely granted in order to influence theoutcome of that election, interrogating employeesregardinghow they intend to vote in the NLRBelection, and asking employees to question otheremployees regarding their union sentiments."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.279 NLRB No. 34 UNITED ELECTRICAL209WE WILL NOT createthe impressionthat theunion activities of our employees are under surveil-lance.WE WILL NOT threaten our employees with lossof employment either through discharge orthrough business closure because of their union ac-tivities.WE WILL NOT promise employees pay raises orwithhold routine pay increases in order to influ-ence the manner in which they intend to vote inany NLRB-conducted election.WE WILLNOT interrogate employees concerninghow they intend to vote in an NLRB election.WE WILL NOT ask employees to question otheremployees concerning their union sentiments.WE WILL NOT discharge employees because oftheir union activities,membership, sentiments, ordesires.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Ruben Felix, Alan Parfitt, andJohn Lehner immediate and full reinstatement totheir former jobs, dismissing, if necessary, any em-ployeewho replaced them or, if those jobs nolonger exist, to substantially equivalent jobs, with-out prejudice to their seniority or any other rightsor privileges previously enjoyed, and WE WILLmake them whole for an loss of earnings and otherbenefits resulting from their discharge, less any netinterim earnings, plus interest.WE WILL make whole, with interest, any em-ployee who should have routinely been granted apay increase during the pendency of the electionpetition filed by United Association of Journeymenand Apprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada, LocalNo. 469, AFL-CIO.WE WILL notify Alan Parfitt, Ruben Felix, andJohn Lehner that we have removed from our filesany reference to their discharges and that the dis-charges will not be used against them in any way.UNITED ELECTRICAL& MECHANI-CAL, INC.Kenneth D. Meadows,for the General Counsel.James P. Hendricks (Kaplan, Jocobowitz,Hendricks &Bosse),of Phoenix, Arizona, for the Respondent.Michael J. Keenan (Ward & Keenan, Ltd.),of Phoenix,Arizona, for the Charging Party.DECISIONJAMES M. KENNEDY, Administrative Law Judge. Thiscase was tried before me in Phoenix, Arizona, on June18 through 21 and July 11, 1985. It is based on chargesfiled by United Association of Journeymen and Appren-ticesof the Plumbing and Pipefitting Industry of theUnited States and Canada, Local No. 469, AFL-CIO(the Union) on April 3, 1985.1 It was originally consoli-dated with Case 28-RC-4277 for the purpose ofissuing aReport on Challenges and Objections. That case was ser-vered and a separate Report on Challenges and Objec-tions was issued on September 30. The complaint allegesthat United Electrical & Mechanical, Inc. (Respondent)has engaged in certain violations of Section 8(a)(1) and(3) of the National Labor Relations Act (the Act).All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Allparties have filed briefs and they have been carefullyconsidered.Based on the entire record, as well as my observationof the witnesses and their demeanor, I make the follow-ingFINDINGS OF FACTI.INTERSTATE COMMERCERespondent admits it is a Colorado corporation havingan office and principal place of business in Phoenix, Ari-zona,where it is engaged in the construction industry asan electrical and mechanical contractor.It further admitsthat during the 12 months preceding the issuance of thecomplaint,itpurchased and received in Arizona prod-ucts,goods,and materials valued in excessof $50,000 di-rectly from suppliers located outside that State.Accord-ingly,itadmits,and Ifind,that it is and has been at alltimes material an employer engaged in commerce withinthe meaning of Section 2(2), (6), and(7) of the Act.II.LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that the Union hasbeen, and is now, a labor organization within the mean-ing of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThere are three principalissues:First,whether I mayfind that three individuals are supervisors within themeaning of Section 2(11) of the Act despite a finding bythe Regional Director in the underlying representationcase that they were not. These individuals are all styledas "leadmen."They are Bob Ostrom, Sonny Osborne,and Art Weaver. Second, if these individuals are foundto be supervisors, the next question is whether they andothers engaged in activity which can be characterized asviolations of Section 8(a)(1) of the Act. The third issue iswhether Respondent discharged three employees in vio-lation of Section 8(a)(3) of the Act. The dischargees areAlan Parfitt, Ruben Felix, and John Lehner.IAll dates are 1985 unless otherwise noted 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Background1.Robert OstromRespondent is an electrical and mechanical contractorin the building and construction industry. In early 1985its principal construction project in the Phoenix area wasthe installation of plumbing and pipefitting systems in anew building in Mesa,known as the A T & T project. Italso hadsome smallerprojects in thegreaterPhoenixarea.In early 1985, approximately five pipefitters at theA T & T job decidedto seek unionrepresentation. Theycontacted the Union. These individuals solicited authori-zation cards and on February 11 the Union filed a peti-tion for a representation election among Respondent'splumbers and pipefitters in the Phoenix area. The peti-tionwas actually served on Respondent at its Phoenixheadquarters on February 15. Respondent's president,Roger Wells, testified that he told only his vice presi-dent, Sackett, of the petition that day although he didimmediately seek the assistance of legal counsel. He sayshe did not inform subordinate management until Febru-ary 21.His staff included Gary Roth, the field superintendentwho had oversight of all construction projects, notsimply A T & T, and Robert Martino, Respondent's gen-eral foreman at A T & T. Martino had responsibility forboth the plumbing and pipefitting sides of the job. BobOstrom, characterized as a leadman, was in charge of theA T & T pipefitting crew while leadman Art Weaverwas initially in charge of the plumbers. In MarchWeaver was transferred to another project. In addition,Sonny Osborne was an alleged leadman at two otherprojects, theKivelNursingHome and the AnchorCenter.C. TheSupervisory IssueOn March 1 a hearing was conductedby theRegionalDirector to process the Union's election petition. OnMarch 22,Regional the Director issued his Decision andDirection of Election. At that time,despite the fact thatthe parties had not taken positions with respect to thesupervisory/employee status of alleged leadmen Ostrom,Weaver,and Osborne,theRegionalDirector believedtherewas sufficient evidence in the record to decidetheir status.He found them to be employees and thus eli-gible to vote.Subsequently, when the Regional Directorissued the instant complaint, he alleged Ostrom,Weaver,and Osborne to be statutory supervisors.Respondent contends that the Regional Director isbound by his earlier determination that the three werenot supervisors and that any antiunion conduct they mayhave committed is not attributable to Respondent. TheUnion asserts that the Regional Director's findings in therepresenattion case were based on incomplete evidene.The General Counsel says the Regional Director is notbound by his earlier determination as a matter of law. Iconclude, based on the holding inServ-U-Stores, 234NLRB1143 (1978), that I am not bound by the RegionalDirector's decision.As Ostrom, Weaver,and Osborneare all accused of having violated Section 8(a)(1) in vari-ous respects,Imust first determine their supervisorystatus.Ostrom testified he became a leadman of the pipefit-ting crew at A T & T in November 1984. He said hiscrew varied from 16 to 26 employees and that he"worked with the tools 60 percent of the time, includinglayout."He says he never hired or fired anybody; hisprincipal duty was to "keep people busy." He says onoccasion he has handed out paychecks when Martino orRoth were unable to do so. He agrees that on occasionhe has moved employees from one system under con-struction to another based on his perception of how bestto keep the employees working. He also inspected theirwork. These latter two functions were performed with-out any oversight by Martino or Roth.Despite Ostrom's denial that he was involved in thehiring and firing processes, four employees testified thatOstrom either directly hired them or that he was closelyinvolved in their hiring. They are John Graff, DavidJones, Alan Parfitt, and Ruben Felix.a.Graff testified that Ostrom hired him on February15.He says he went to the company trailer looking forwork where he spoke to Martino who told him to wait.Shortly thereafter Ostrom arrived saying he was hiringpipefitters.Ostrom gave Graff an application form whichhe filled out. Ostrom also asked Graff about his experi-ence. Satisfied, he told Graff he was hired, would bepaid $10 per hour, and was to report on Monday, Febru-ary 18. Graff testified that Ostrom became his immediatesupervisor and gave him daily assignments, handed himhis paychecks, transferred him from task to task aroundthe jobsite, authorized overtime, and on one occasionasked Graff to "push a crew."b. Jones testified that Ostrom hired him on February19.His friend, apprentice Curtis Kizer, had told JonesthatRespondent was hiring and recommended that hespeak to Ostrom. On February 18 Jones spoke to Ostromwho said he was not hiring but that he could fill out anapplication. Jones did so. Shortly thereafter Jones re-ceived a telephone message to call Gary Roth. WhenJones did so, Roth told him that Ostrom could use himat the A T & T job on the morning of February 19.When Jones reported, Ostrom told him he was to workin the fab shop at $7 an hour and could expect a 50-centraise if he worked out. Ostrom later told Jones that if hebecame a certified welder, he would be entitled to an in-crease to $10 per hour, urging him to take the test.Roth testified that it was he, not Ostrom, who hiredJones.He remembers that he hired Jones in connectionwith the hire of Kizer but was unable to specificallyrecall the details of Jones' hire.c.Parfitt,an alleged discriminatee, testified thatOstrom hired him after an interview in the job trailer.Parfitt says he had heard about the job through anotheremployee, Kevin O'Brien. O'Brien had told Parfitt to seeMartino, but when Parfitt arrived Martino was not there.Instead he spoke to Ostrom who told him to fill out anapplication and who then told him when and where tostartwork.Martino testified that it was he who hired Parfitt, notOstrom. Martino said he told Parfitt his rate of pay andhad him report to Ostrom. He remembers Parfitt came to UNITED ELECTRICAL211the office with O'Brien asserting he really did not inter-view Parfitt but told him he would "try him out." Heagrees Ostrom was present but says he played no role.d.Ruben Felix, another discriminatee, testified thatOstrom hired him and gave him his work assignments.He remembers that he learned of the job through hisfriend, pipefitter Johnny Nunez. Nunez and O'Brien hadrecommended him. He remembers Ostrom telling himthat they needed welders. He does agree that he got anapplication form from Martino and did speak to Martinofor a few minutes. Felix says Martino told him to tellOstrom to put him to work.e. In addition,there are some incidents relating to Os-trom's authority. On one occasion Ostrom sent pipefitterLarryWilliams home for the day when William dis-obeyed an order regarding the cutting of certain fittings.Ostrom told him that there was nothing for him to do ifhe did not cut them. There is also Jones' testimony thathe observed a portion of the discharge interview be-tween Ostrom and an employee named "Chief' Frazier.Jones testified that on March 29 he was in the job shackat2:30 p.m. to sign his timecard. At that time hewatched Ostrom fire Frazier who apparently had onlyworked for 1 day. Ostromdenies givinga check afterhaving worked only 1 day. Ostrom, however, does admitthat he told Martino he was not getting his money'sworth from Parfitt, that Parfitt was "hiding out," andthat 2 or 3 dayslaterParfittwas discharged. Nonethe-less,Ostrom denies involvement in Parfitt's discharge.Based on the above evidence, it is clear to me thatOstrom was at all times a supervisor within the meaningof Section 2(11) of the Act. Clearly he had direct in-volvement in the hire of several employees. Whether healso served as the initial conduit of applicants to Martinoor Roth is somewhat irrelevant. Quite clearly, he hired anumber of these employees himself and was very influen-tial and closely involved in the hiring process of others.He even admits to his disciplinary authority. Moreover,he had the authority and obligation to move peoplearound within the site in order to keep people at work.He said his duties each morning required him to discussthe day's work with Martino and then to get the pipefit-ting crew started. Thus he went around the jobsite,which was quite large, and gave employees their dailyassignmentsFinally, I observe that his crew ranged froma minimum 16 to a maximum of 26 employees.It seemsquite unlikely that such a large number could go withoutdirect supervision.Clearly,Martino did not exercisehands-on authority over these men. If Ostrom was nottheir supervisor, then they were essentially unsupervised,an unlikely event.22.Art WeaverArt Weaverwas the leadman over the plumbing at AT & T. He saidhe was made a lead in October 1984.2There is additional evidence in the record regarding Ostrom's super-visory status,including conflicting testimony with regard to whether hewas entitled to a supervisor's bonus, whether he found he could not con-trol the crew after Roth testified in the representation case that he had nohiring authority and whether Roth told a "little white lie" at the repre-sentation case hearing with respect to the authority of the leadmen I donot regard that evidence as necessary to the above findingNonetheless, he constantly referred to himselfas a "fore-man" both on the job and when his ballot was chal-lenged at the NLRB election. While at A T & T he rana crew of approximately eight plumbers.He said that hedaily walked to the job with the plumbers, explained thework to them, showed them the blueprints, and thenworked side by side with them. He agreed that one ofhis jobs was to observe their work and to see that it wasdone correctly.He denied that he had any hiring,firing,or disciplining authority but agrees that he was obligatedto report employees' work quality to Martino. In makingwork assignments, he says he principally followed the di-rectives of the superintendent,Martino,who sometimestold him which employee to put on which job. Whenthat occurred, he followed Martino's orders. If there wasno such directive,he said he let the employees decidewhat work they wanted to do. He did not recall anyquarrel among them over which work they wished toperform. Thus he never had to resolvean assignment dis-pute.It should be observed that Weaver appears to have abias againstthe Union.He worked in the Denver areauntil he retired and began receiving a union-negotiatedpension.At some point he began working in the tradeagain,apparently in the Phoenix area for the BechtelCorporation at its Palo Verde Nuclear Generating Sta-tion.At some point the pension fund learned thatWeaver was continuing to work in the trade and re-voked his annuity. That revocation has caused him somebitterness toward the Union. Furthermore, I found hisactual testimony to be less than candid; at one point heclaimed not even to know about the NLRB election.When it was revealed that he had casta challengedballot he had to recant his denial. Frankly, it appears tome that his testimony is shaded against the ChargingParty here.Accordingly, I conclude that his testimony should beviewed carefully. I believe hetends to minimize his su-pervisory authority and I simply do not believe him onthe point.Most particularly,Iam unableto accept histestimony that he simply let employees choose what jobsthey wished to work. Contradictorily, he testified that heassignedapprentice Jim Hendricks to work with JohnLehner. He also reported Lehner's shortcomings to Mar-tino.Both acts were well within a supervisor's normalscope of authority. Finally, he testified that prior toMarch his job was "pretty much" overseeing,meaningthat he had the authority to require work to be donecorrectly and to be redone if necessary. He concededthat he worked with the tools only " 40 percent of thetime."Iconclude, therefore, thatWeaver's self-effacementwith respect to his jobsite authority should be discount-ed.He obviously had the authority to make jobassign-ments and he had the admitted authority to report poorworkmanship to Martino for action. If nothing else, thatdemonstrates he had the power to set in motion the dis-ciplinary proceedings leading to discharge. Once again, ifWeaver is not considered to be the supervisor of theeight plumbers in question,they must be unsupervised.As in Ostrom's case, that is unlikely. Accordingly, I con- 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDclude that Weaver wasat all timesa Section 2(11) super-visor.3.Sonny OsborneSonny Osborne was hired in July 1984 as a plumberpipefitter.Roth later promoted him to leadman.He testi-fied that as a leadman he works at the trade 100 percent.He wasprincipallyassignedto jobs other than the A T& T project. He worked at the Kivel Nursing Home andat the Anchor Center.At thenursing home he had acrew of between three and six employees;at the AnchorCenter it was just him and a helper.He testified thatRogh visited those jobs about once a week.Osborne testified that he has no authority to hire, fire,or discipline employees.He says that before he assignswork, he "clears it" with Roth. Yet, Roth lets himchoose the employees for particular assignments.Appar-ently Roth retains veto power over any particular job as-signment,but lets Osborne make the initial decision. Hereceives a pay rate of $12 an hour which is higher thanthe rate normally paid plumbers or pipefitters.He agreed that as a leadman he is employed to requirework to be redone and that it is his obligation to be cer-tain that construction is in accordance with the buildingcodes.He said he used his judgment to accomplish thosepurposes.Often he had occasion to deal with the generalcontractor's engineers.Usually he was Respondent's onlyrepresentative on the job who had any decision-makingauthority, although Roth was nearby. He later temperedhis testimony by noting that even before he became aleadman he was obligated to follow the building codesand to be certain that his helper's work complied withthem.Furthermore,he said,prior tobecoming a leadmanhe also had occasion to consult with the general contrac-tor's engineering personnel regarding layout.Osborne testified that he gave permission in advancefor employees to be late or to leave early. Usually whenthat occurred he notified Roth. On one occasion hewarned an employee, Mark Boughman, for his tardiness.He later advised Roth of the warning.Finally, he was el-igible for the management bonus program.Based on the foregoing,I conclude that Osborne wasand is a supervisor within the meaning of Section 2(11)of the Act. Clearly he had responsible authority at anygiven project. He made the initial work assignments anditwas his responsibility to see that the work was per-formed properly. The mere fact that the building codesmay also imposethat responsibility on nonsupervisoryworkmen does not detract from the fact that he was theindividualwith overall responsibility to perform thatfunction at the site. He had the power to require work tobe redone. Finally, despite his denial of having discipli-nary authority, he admitted that he had warned an em-ployee for tardiness and that he has given permission forlate arrivals and early departures. Clearly, he was the in-dividual at the site with independent judgment.Again,particularly at the Kivel Nursing Home, the rest of thecrew would have been unsupervised if he was not theday-to-day supervisor.In conclusion,Ihave found that Robert Ostrom, ArtWeaver, and Sonny Osborne are all supervisors withinthe meaning of Section2(11) of the Act.D. Interference, Restraint, and CoercionThe union organizing began at the A T & T site inJanuary 1985. It was accomplished principally by six em-ployees.These employees were Johnny Nunez, AlanParfitt,Kevin O'Brien, Richard Stayeart, Doug Dalton,and later Ruben Felix. All six were pipefitters in Os-trom's crew. Some had been friends before ever beingemployed by Respondent. Both Martino and Ostromwere aware of these friendships.Beginningon January17, apparently after an initial inquiry by Nunez, five ofthese six employees began attending weekly meetings atthe union hall after work, meeting with Union OfficialsRudy Rivas and Henry Ole;. Rivas testified that the firstmeeting was on Thursday, January 17, at 7 p.m. The fol-lowing meeting was on Wednesday, January 23, whenthe newly hired Felix joined them, and another was onWednesday, January 30.In general, they discussed the likelihood of being ableto organize Respondent and the means by which thatmight be accomplished. Ultimately, the six were givenunion authorization cards and assigned target employeesto try to sign up. They were also told to be circumspectin the manner in which they approached others. Despitethese precautions, their efforts rather quickly becameknown to supervisors,Ostrom in particular.The early authorization cards were signed the eveningof January 30. Several hours earlier Ostrom had demand-ed that O'Brien and Nunez attend a meeting with Mar-tino at the jobsite trailer.Martino told them that he un-derstood that they and Ostrom were having problemsand asked the three to iron them out. Ostrom then toldO'Brien and Nunez that they had been "looking to gettheir checks all week." He accused them of "fucking"him.When O'Brien asked Ostrom what he meant,Ostrom replied, "Your attitudes and outside activities."O'Brien asserts that Ostrom was never more specificthan that. The only outside activities which they hadbeen engaging in, however,were attending the planningmeetings at the union hall.Ostrom agrees that a similar conversation occurred butsays its import was different. He says that on one occa-sion Nunez and O'Brien were giving him a bad time andhe had them talk to Martino. Ostrom had accused themof "dogging the job" because they were Martino's drink-ing buddies.He explains that his reference to their out-side activitieswas to their drinking with Martino afterwork. Martino tends to agree with Ostrom's version yethas no explanation for the reference to "outside activi-ty," claiming he paid no attention to that portion of theconversation.Ostrom, however, does admit that he had earlierlearned from another employee, Gilbert "Chato" Gutier-rez, thatNunez and O'Brien were talking about theUnion.Nonetheless he testified that he did not reportthis"rumor"to anyone else in management in January.As will be seen, Ostrom is unusually vehement in hisopposition to unionization,so much so that his opposi-tion appears to color his recollection. His testimonyshould be viewed carefully.ThroughMarch andAprilRespondentcampaignedagainst union representation.It conducted several meet- UNITED ELECTRICAL213ings at theQuality CourtInn near theA T & T jobsite.One such meeting was scheduled for the evening ofMarch 29. During that day, Ostrom asked O'Brien whatwould be happening at the meeting. O'Brien replied hedid not know. Ostrom does not deny the conversationand even adds that during that time period he toldO'Brien he had heard that O'Brien had had dinner withUnion Official Henry Olea and that the Union appearedto have everybodysigned up.On April 1, shortly before noon, Ostrom asked pipefit-ter John Graff if he intended to vote in the election.Graff replied that he did. Approximately 1 or 1:15 p.m.Ostrom told Graff that if the Union won the election,Bud Nottenberg [sic], whom he described as a high offi-cial of Respondent's parent corporation, U.S. Engineer-ing, had personally told Ostrom that he would close theCompany's doors and move elsewhere.3 AlthoughOstrom denies certain specifics of the conversation, suchas knowing anybody named "Nottenberg [sic]" and as-serting that he never talked to anyone from U.S. Engi-neering, he nevertheless admits he told other employeesthat if he owned the Company he would shut it down ormove it. Moreover, he admits he once told Graff hehoped the Company would not go union, saying if theCompany went union he would not continue to work forit.Ostrom went on to tell Graff that if he was the Com-pany he would go bankrupt and move out of town. Thefollowing day, Graff asked Ostrom if Respondent wasmoving and Ostrom admitted replying, "Yeah, I thinkwe'll dust set up shop in Tucson."On April 3 a circular conversation occurred involvingOstrom, pipefitter Stan Morris, and welder Richard Fer-guson. It began at approximately 10:30 a.m. whenOstrom asked Morris what he thought but said that someof the guys were looking forward to more money andbetter benefits. Ostrom then told Morris, "Well, you andRichard Ferguson are due for a dollar an hour raise, butuntil thisNLRB thing gets straightened out, we can'tgive it to you," adding, "but, if you'll vote no, we'llmake it retroactive back to this date."Thereafter,Morris and Ferguson had lunch together.Ostrom saw them talking. Shortly after lunch, Ostromasked Ferguson if he had read the rule in the handbookprohibiting talking about union business on companytime.After Ferguson acknowledged that he had read it,Ostrom told him, "Well, you know, I can get you moneyfor you right now because you and Stan were talkingunion on company time." Ferguson considered disputingOstrom because his conversation with Morris had beenduring lunch and because they were not talking aboutthe Union. Nonetheless, he thought better of it. In fact,he and Morris had been discussing Ostrom's statementthat both were entitled to the dollar raise and thatOstrom had apparently offered Morris a job in the fabshop. Ostrom then told Ferguson that Morns had admit-ted to him that day that he was a union organizer. Onthe following day, April 4, Ostrom apologized to Fergu-3Two of U S Engineering's highest-ranking officials are Henry "Skip"Nottenberg and Gustaf "Gus" Nottenberg There is no evidence in thisrecord of a "Bud" Nottenbergson sayinghe had been a little rough on him yesterday,but he had a job to do.In a separateincident, also on April 3, Martino andOstrom accused Morris of soliciting authorization cardson company time. They also told him that he could bedischarged for doing so. Morris simply shrugged andsaid,"Whatever." Ostrom does not deny that testimony.On April 4, about 10:30 a.m., Ostrom asked KevinO'Brien how he intended to vote in the upcoming elec-tion.O'Brien replied that he intended to vote no. A littlewhile later Ostrom quoted the company handbook toO'Brien which recites a policy of attempting to keep Re-spondent from being organized by any union.4 Duringthat conversation Ostrom also told O'Brien that he knewwho the union "infiltrators" were and that he could"have their money for them right now."That day Ostrom also spoke with David Jones whohad been hiredas a "flat" welder at $7 an hour. Ostrombegan the conversation saying he was campaigning fortheCompany. He complimented Jones' work sayingJones was looking "more and more like a pipe welder."Then he asked Jones how he intended to vote in theelection. Jones equivocated stating there were a fewthings which had been said that had not been acted on,but he did not really have anything against the Compa-ny. Ostrom responded, according to Jones, that if Jonesvoted for the Company Ostrom would get Jones a pipecertification test and as soon as he passed would get a $3raise.He even told Jones that when he completed thejob in front of him, Jones should go to the central plantwhere Ostrom would give him some test welds and havehim work with some of the fitters to get ready to takethe certification test.Jones also reports that Ostrom said sometime duringthe same day that he knew of some union advocates whowere trying to campaign for the Union on company timeand the he would have their paychecks right then buttherewas not any sense in doing that because they4 Thehandbook readOpen Shop Philosophy and PracticesWe prefer to deal with people directly rather than though a thirdpartyThis means that we prefer to work directly with you as anemployee without the intervention of outsidersNo organization is free from day to day problems, but we believethatwe have policies and practices to help resolve problems ratherthan fight with each other Unions have never gotten anyone theirjob-neither have they caused anybody to keep their job Only byall of us working together to make this a viable, healthy organizationare we able to do that We encourage you to bring your problems toyour supervisor or anyone else you feel can help you, and we, inturn, promise to listen and give the best possible response that wecan Intoday's world, there are many pressuresWe want to keepour organization free from artificially createed tensions that can bebrought on by the intervention of outsiders, such as the UnionWefeel that a union would be of no advantage to any of us We acceptour responsibility to provide the best working conditions, pay andbenefits that we can afford It is not necessary for you to pay uniondues to receive fair treatment in this company Each of you is anindividual and you have the right to speak for youselfIf anyone should come to you and ask you to sign a union authori-zation card, we are asking you now to refuse to sign it You have aright to join and belong to a union, and you have an equal right notto join and belong to a union No person or another employee hasthe right to coerce you into signing a union authorization card 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould be able to vote anyway so he was not going to doanything about them.Later, Respondent scheduled Jones to take the weld-ing certification test given by an independent laboratory.Respondent paid the $130 test fee. Jones passed the testand reported for work on April 16. That morning Mar-tino took him for a walk telling him that the Union hademployees sitting on its out-of-work bench but the Com-pany could take care of him. Martino said that if theUnion won the election, the Union would phase out allRespondent's current employees and put its members onthe job, thereby putting people like Jones on the out-of-work bench. According to Jones, Martino said it wouldtake a new member 10 to 15 years to get to the top ofthe Union's "A list." He also congratulated Jones forpassing the welding test and told him he had been writ-ten up for a $2 raise. Disappointed, Jones told MartinothatOstrom had said it would be $3. Martino said hewould check on that. He then handed Jones a "vote no"flyer telling him to hang it on his bedroom wall to helphim remember how to vote. Martino left but returned 15minutes later saying Jones would have to wait for theoutcome of the election to see if they would give himany pay raise.SimultaneouswithOstrom's approach to Jones onApril 4 regarding his becoming a certified welder,Ostrom spoke to plumber apprentice Curtis Kizer.Ostrom told Kizer that if he bought his own helmet andleathers and practiced welding on his own time he couldbecome a welder. He told Kizer that if the Company didnot go union he would be eligible for a $1-an-hour raise.Ostrom denied Kizer's testimony.On April 10 or thereabouts in the mechanics roomOstrom asked welder Richard Ferguson what he thoughtabout the Union. Ferguson testified that Ostrom told himthat if the Company "went union" it would shut downand move to Tucson.Ostrom testified that Ferguson had started the conver-sation by saying that he had heard from Graff thatOstrom had said the Company would close. Ostrom tes-tified that he told Ferguson that he had told Graff that ifhe were the Company, he "would just file for bankrupt-cy, slide out the back door and forget about it all."On April 16, the same day Jones had his discussionwithMartino regarding his pay increase for havingpassed the welding certification test,Martino spoke toapprentice Jim Hendricks in the trailer. Hendricks saysMartino told him Ostrom had reported that Hendrickshad been approached by the Union while working at theMadison Street Jail job and he hoped Hendricks wouldnot be pressured into doing something that was not goodfor him.Martino told Hendricks he did not feel thatunion representation would be good for him, observingthat Hendricks had a wife and new baby. He told Hen-dricks he had a good future with the Company and hewould like to give him a $1 raise, but could not do sountil the "union deal got cleared up " Martino did notdeny the conversation, only recalling that Hendricks wasdue for a raise in July and telling Hendricks he wouldseewhat he could do, but all raises were "on hold" be-cause of the election.On April 17,2 days before the election,Ostrom askedGraff if he was still going to vote"yes." Graff denied hehad earlier told Ostrom how he intended to vote.At thatpoint,according to Graff,Ostrom repeated his earliertestimony about what Bud "Nottenberg [sic]" had said-that if the Union won the election he would close thedoors,move to Tucson, or go bankrupt.Also in April,Dennis Tresca,a journeyman plumber,testified that on one occasion he was riding to work withMartino when Martino asked him to find out how an-other employer,helper Matt Candler,was going to vote.Tresca did so and later reported Candler's intentions toMartino.Martino virtually admits Tresca's version. It istrue that he denies asking Tresca to approach Candler todetermine how he intended to vote but concedes heasked Tresca to approach Candler to see if he could get"a general idea of how he[Candler]felt about the wholesituation."sThe election was conducted on April 19, but becauseof challenged ballots remained inconclusive.Troyce An-derson,an apprentice plumber,testified about an incidentoccurring about a week after the election. He worked forleadman Sonny Osborne.He was later moved to theAnchor Center.ApproximatelyApril 27,he had a con-versationwithOsborne while they sat in Osborne'struck.Apprentice Mark Boughman was also there. Os-borne told Anderson he was upset because another em-ployee had not reported to work on time.Osborne saidhe had had some bad experiences with unions in the pastand that if you were working through the Union youwould be sitting on the bench more than you would beworking.Anderson said Osborne then told him thatCompany President Roger Wells had said he wouldrefuse to negotiate with the Union and would just assoon let the employees go on strike and bring in new em-ployees.Osborne testified that the conversation occurred at abreak and involved himself,Anderson, and employeesBoughman and Stayaert.He said Anderson had askedhim what would happen with the election.Osborne sayshe replied,"Justwhat Roger[Wells] had said at the[preelection]meeting,"that if the Union won the elec-tion"they would just have the power to negotiate with[Wells] and it was up to him whatever time it took [tonegotiate a contract] . . .and if in the meantime whentheUnion's [area] contract came up in the summer, ifthey'd put up a picket line, the people that wanted to gotowork could come across and go to work.And theones who didn't, if the job required help, they may haveto be replaced."E. TheDischarges1.Alan Parfitt and Ruben FelixAlan Parfitt was hired in December 1984 and workedas a fabricator-welder at the A T & T site until his dis-charge on February11. In a sensehe was a member ofOstrom's crew of pipefitters, but he principally worked5Martino was compilinga listof votersin anattempt to learn howthey intended to vote To this end he solicited the assistance of his lead-men, as well as Tresca UNITED ELECTRICAL215in the fab shop.Although much of the work in the fabshop was overseen by Martino,Ostrom was active there,too.Ruben Felix was hired on January 21 and workeduntilFebruary 18. He was a welder-fitter and a memberof Ostrom's crew.Both Parfitt and Felix were among the original sixwho attended the organizational meetings at the unionhall.Felix missed the first meeting because it was heldon January 17. Nonetheless he attended the remainingmeetings.The others were Nunez, Dalton,O'Brien, andStayaert.It should be observed that all six of these indi-viduals were under Ostrom's supervision to at least someextent.Moreover,Parfittwas a close fnend of O'Brien,and Felix a close friend of Nunez.Ostrom was wellaware of their personal relationships.In late January,Felix asked"Chato"Gutierrez toattend the union meeting scheduled for that night. Gu-tierrez toldOstrom about the invitation.ImmediatelythereafterOstrom threatened to discharge O'Brien andNunez because of their outside(union)activities.That isdiscussed in subsection D, above.The union activities ofParfitt and Felix included not only attending the meet-ings,but soliciting authorization cards.The combinedeffort of all six resulted in the filing of the petition onFebruary 11, 1 day before Parfitt was told he was dis-charged.Felix was discharged a week later.Parfitt testified that he did not work on Monday, Feb-ruary 11.When he came to work on Tuesday, February12,Ostrom told him to go to the office to talk to Mar-tino.When Parfitt arrived,he says,Martino told him hewas being laid off in a reduction in force. Parfitt says heasked if there was anything wrong with his work andMartino replied,"No." Accordingly,Parfitt asked Mar-tino for a reference and Martino wrote and signed Gen-eralCounsel'sExhibit 4. That document is a small per-sonnel card containing the employee'sname and thereason for his termination.It states Parfitt was terminat-ed on February 11 in a reduction in force.Parfitt saidMartion told him he would have no trouble obtainingunemployment benefits.In the comments section it states,"Reliable,on time, good welder."He gave a copy toParfitt.Itdid not, however,find its way into Parfitt'spersonnel file. Instead,an identical card signed by Rothwas placed in that file.That card(R. Exh.1) states Par-fittwas fired on February 8, the previous Friday, andthat he was not eligible for rehire.In the comments sec-tion it states,"Poor productivity-warned 3 times."Martino testified it was he who made the final decisionto fire Parfitt and it was he who gave his check andstated that the Company no longer needed him. He saysParfittwas fired for "lack of production"-Parfittwassimply too slow. He says Parfitt told him it was okay,that he was leaving anyway to go to work for a motor-cycle shop.Parfitt denies that;nor did he go to work fora cycle shop.Martino asserts he let Partiff go because oflack of "his"work,not lack of work offered by theCompany.He contends that General Counsel's Exhibit 4was a recommendation for Parfitt to show other employ-ers.He was not asked to comment on Respondent's Ex-hibit 1 based on what Martino had told him.He deniedever having seen General Counsel'sExhibit 4 before. Headmits,however, that he has no personal knowledge thatthree warnings were actually given Parfitt regarding hispoor productivity as stated in Respondent'sExhibit nordoes he explain the February 8 date.With respect to Felix's discharge,Roth testified thatOstrom had advised him that an inspector had failed twoof Felix'swelds.According to Roth,that occurred onFebruary 18, shortly before the actual discharge. Rothsays Ostrom told him that Felix had redone the weldsbut they still looked just as bad.When Roth observedboth joints he noticed serious weld runs on the bottom ofthe pipe.After he called President Wells they decided toterminate him the following morning. Felix testified thaton February 18 he came to work and while getting histoolsOstrom told him to go to the fab shop where heworked all day.At the endof the dayRoth handed himhis final check telling him he was "not needed anymore."No other reason was advanced.Specifically,Felix saystherewas no discussion of the quality of any of hiswelds.I should note that Felix has 15 years' experience inhigh-pressure welding and has taught welding for 4 yearsat a junior college.He appears to be a highly skilledwelder and pipefitter.I further observe that some of Respondent's testimonyis inconsistent.Roth says Ostrom directed him to twobad welds;Martino says he heard of only one bad weld.Ostrom testified that he learned of the bad welds fromthe inspector and that the inspector had said,"Idon'twant him welding here."Itwas for this reason,Ostromsays,thatMartino moved Felix to the fab shop beforedischarging him. The inspector was never called to testi-fy.2. John LehnerJohn(Boomer)Lehner was hired as a plumber inWeaver's crew on March 18. He was fired on March 21.He is a long-time union member and was well known tothe union membership,being a candidate for union busi-nessrepresentative.Furthermore,hehad recentlyworked at the Palo Verde Nuclear Generating Plant forthe Bechtel Corporation.He says at that time he becameacquaintedwithWeaver who worked there as a fore-man.In any event,on March 18 Lehner reported to Mar-tino at A T & T who assigned him to Weaver.Weavertold him he was to solder copper pipe in some restrooms.As they walked from the job trailer to the building,Lehner saysWeaver told him, "You look familar. Iworked with you at Pal Verde.Your name is Boomer,isn'tit?"When Lehner acknowledged his identity,Weaver went on to say,"You're running for businessagent.Iheard you were running for business agent forthe Local."He then asked Lehner what he was doing ona nonunion job. Lehner replied he needed the work. StanMorris was with them as they walked and corroboratesLehner.However, Lehner was somewhat of a plant by theUnion. The election petition was being processed and theUnion was making an active effort to place its ownmembers on the job.He agrees he was sent to Respond-ent by the dispatcher upon his agreement to sign a union 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthorization card.Indeed,Lehner testified that he evenfalsified his job application to make it sound as if he hadworked for nonunion companies.He falsely said that hehad worked for Brown&Root from 1976 to 1985, thelast 2 years as a foreman.He omitted his Bechtel experi-ence altogether.In any event,he soldered copper for 2 days.Weavertook him off that job saying he was too slow. On thethird day he was assigned to weld some cast iron, firstworking on underground pipes followed by some roofdrains.At approximately 9:30 a.m. he was discharged.He concedes he was told by Weaver on two occasionsthat he was too slow on the copper and that he had beenholding up the sheetrockers who were attempting to in-stall that material after the piping was completed.Lehner also concedes that on the day he was assignedto the roof drains,an employee named Murray cameover and showed him what Murray thought was a betterway to do it.Lehner says the upshot of their conversa-tionwas that he had one way to do it which worked,while Murray had another which also worked.Weaver denies that he had ever met Lehner beforethatday and says he hardly knew any plumber/-pipefitters in the Phoenix area.Yet, on cross-examinationhe tempered his denial saying he "didn't believe" Lehnerwas in his crew at Palo Verde.Since his crew there wasonly eight at any given time,why could he not remem-ber clearly?His denial was clear on direct examination;why not the same on cross?On March 24 Martino gave Weaver Lehner's pay-check and told him to give it to Lehner on the groundshe was no longer needed.Weaver did so about 11:30a.m.He says he had no awareness that Lehner had hadany discussion with any other employee,i.e.,he did notknow of the Lehner-Murray conversation.He says he has been working in the trade since 1948and has worked for Respondent's parent,U.S. Engineer-ing, in another part of the country.As noted,he has anongoing dispute with the United Association of Plumbersregarding his revoked pension.Furthermore,Icontinueto note Weaver's improbable testimony regarding his su-pervisory authority as well as his claimed lack of knowl-edge about the NLRB election.Frankly,Iam unimpressed with both Lehner andWeaver.Lehner admittedly falsified his application.Weaver was equally unimpressive.Neither of these twoindividuals are worthy of credit without reservation. Theonly testimony which seems common to both individualsis the fact that Weaver removed Lehner from solderingcopper saying he was too slow.IV. ANALYSIS AND CONCLUSIONSA. Interference,Restraint, and CoercionWith respect to the allegations involving Ostrom, Ifind each of them to have been proven.He is accused ofinterferingwith employes'Section 7 rights by creatingthe impression that their union activities were under sur-veillance; threatening them with discharge because oftheir union activities;threatening them with job loss bymoving the Company to another location; promising payraises to influence employees'votes in the representationelection,interrogating employees about their union ac-tivities,sympathies,and desires;and soliciting employeesto interrogate others about these matters.There is little factual dispute over the Ostrom inci-dents.Ostrom recharacterizes only slightly some of theconversations.In some instances he admits his conductand in others he admits to varying,yet still unlawful,versions.These incidents require little analysis.1.Creating the impression of surveillanceThe January30 confrontation involving O'Brien andNunez appears to have been contrived.During that inci-dent Ostrom made a veiled reference to their"outsideactivities"and Martino receded from the critical part ofthe conversation.The only outside activities in whichthey had been engaging were the union planning ses-sions.O'Brien and Nunez are credited.In late MarchOstrom told O'Brien that he knew O'Brien was one ofthe union organizers.On April1Ostrom told Graff thathe knew who the "union guys"were.Similarly,on April4,he said the same thing to O'Brien.In all these inci-dents Ostrom led the employee to whom he was speak-ing to believe not only that he knew who the organizerswere but also even their activities were known to him.Such remarks could have only one purpose,to coerceemployees to refrain from engaging in union activities bycreating the impression that these activities were undersurveillance.Such statements violate Section 8(a)(1) ofthe Act.2.Threatened job lossWith respect to the threats of discharge,the first inci-dent also occurred on January 30 in the confrontationdescribed above.During that conversation Ostrom toldO'Brien and Nunez that they "had been looking to gettheir checks all week"because of their attitude and out-side activities.Quite clearly Ostrom was threatening todischarge them unless their union activities ceased.On April 1 OstromtoldGraff that if the Union wonthe election Respondent's management through "Notten-berg[sic],"would close the doors and move somewhereelse.On April 3 Ostrom repeated the threat telling Fer-guson he could fire both Ferguson and Morris for dis-cussing the Union on company time and thus violating acompany rule.Ostrom did not bother to concern himselfwith the fact that Morris and Ferguson's discussion hadoccurred during the lunch hour and the rule did notapply.Ostrom's threat exceeded the bounds of the ruleitself.It therefore demonstrated to Ferguson that thesanction of discharge for union activity could be appliedeven when an employee abided by the rule.On the followingday,April 4,Ostom told Jones heknew who was campaigning for the Union saying hecould get their paychecks immediately.That,of course,qualifies both as creating the impression of surveillanceaswell as threatening to discharge employees for theirunion organizing.On April 10 Ostrom told Ferguson that if Respondent"went union"itwould close its doors,change its name,and move to Tucson.That,too, is a threat of job loss for UNITED ELECTRICAL217engagingin protected conduct. On April 17 he repeatedthe threat to Graff and Ferguson.The gravamen of the threats to discharge and thethreats to close is thesame.In each case Ostrom toldemployees they would lose their jobs for engaging inunion activity-either by straight, unadulterated dis-charge, by a discharge designed to conceal the realreason (such as a phony rule violation), or by the factthat Respondent would cease doing business in Phoenixand move elsewhere. There is nothing particularly so-phisticated about these threats. It is true that with re-spect to closing the business, Ostrom contends that hewas simply expressing his own opinion. In these in-stances he admits the salient statement, but asserts that heprefaced it by saying that "if the business were his" hewould close it, change its name, file for bankruptcy,move to Tucson, or any combination of the above. First,Icannot assume that he did in fact preface his threatswith such a disclaimer; but even if he did the thrust wasthe same. He was a recognized supervisor and the merefact that a supervisor attempts to soften the blow bymaking it appear as his own opinion does not necessarilyconstitute a defense. The Board is concerned with theactual or foreseeable impact the statement will have. SeeEl Rancho Market,235 NLRB 468, 471 (1978). Opinionsare generally considered free speech and protected bySection 8(c). However, despite Ostrom's denial, I findthat he claimed special knowledge about Respondent'sfuturewhen he told employees that he had a personalconversationwith "Nottenberg [sic]" who had threat-ened to close the Phoenix operation. Ostrom's testimonythat his own similar statements were simply his opinionsounds hollow against that background. An honestlyheld opinion is one thing; making a threat by couching itas opinion is quite another. Without a doubt Ostrom wasattempting to coerce employees from obtaining unionrepresentation by threat, not opinion. Such conduct, likethe straightforward threats, violates Section 8(a)(1) of theAct.3. InterrogationOn April 4 Ostrom asked O'Brien how he intended tovote in the election. In that conversation he also createdthe impression of surveillance of employee union activityby telling O'Brien he knew who the "infiltrators" were.He threatened to "get the infiltrators their money" rightthen.Ostrom admitted the conversation and even admit-ted that he asked all the employees at one time or an-other how they intended to vote. On April 17 Ostromasked Graff if he was still going to vote "yes" in theelection. In both instances Ostrom wasmaking an in-quiry about a private, protected matter. It was none ofhis business. The inquiry itself tended to restrain theseemployees with respect to the manner in which they in-tended to cast their ballots. Those interrogations clearlyviolated Section8(a)(1).In addition to the allegations relating to Ostrom recit-ed above, the complaint asserts that Martino asked anemployee to inquire into the union sentiments and desiresof other empoyees. That concerned Martino's request toTresca on April 4 that he find out how fellow employeeCandler intended to vote. Although the incident isdenied by Martino, there is no real reason to doubt Tres-ca's testimony.Moreover, there is evidence elsewhere inthe record that Martino was compiling a list of names,with the assistance of his leadmen, to try to gauge in ad-vance the election's probable outcome. That being thecase, it is nearly conclusive that Tresca's testimony is ac-curate.Accordingly, I find that in early April Martinoengaged Tresca to question other employees about howthey intended to vote in the election. Such conduct vio-lates Section 8(a)(1).4.Threat to refuse to bargainThe complaintalso accusesOsborne, after theelection,of telling an employee that if the Union won the election(then still unresolved due to challenged ballots and ob-jections),Respondent would refuse to negotiate and therefusalwould trigger a strike necessitating the replace-ment of strikers by new hires. This allegation is some-what weakly supported by the testimony of apprenticeTroyce Anderson. I find Anderson's testimony to beclipped and abbreviated and, although I have no doubtthatAnderson was attempting accurately to recite hisrecollection, itwas less than complete. Moreover, heagrees that Boughman was present, yet Boughman wasnot called to corroborate him. Osborne's version, on theother hand, seems to be complete and probable.Anderson said Osborne told him President Wells hadsaid he would refuse to negotiate a contract with theUnion and would just as soon let the employees strike sohe could bring in new employees. Standing alone, that isnot an improbable version of events. Nonetheless, it isundisputed thatWells had given three speeches shortlybefore the election in which he had accurately recitedthe right of an employer to continue to operate in theface of a strike by hiring permanent replacements. Os-borne says he simply responded to Anderson's questionabout what would happen, saying if the Union won, itwould obtain the power to negotiate with Wells and thatnegotiations would take whatever time it took. He agreeshe said when the Union's area contract came up for ne-gotiation in the summer, it seemed likely that the Unionwould also picket Respondent. He said if that occurred,those who wanted to work could cross the picket linewhile those who did not might be replaced if the job re-quired it. It seems most likely that Osborne would try toquote Wells as accurately as he could and that he did so.Accordingly, I conclude that the General Counsel hasnot proven this particular allegation and it should be dis-missed.5.Pay mattersThe final 8(a)(1) issue tobe decided is whether or notRespondent, through Ostrom, Roth, and Martino, offeredpay increases to individuals in an effort to persuade themto vote against union representation.Morris said on April 3, in response to Ostrom's ques-tion, that he replied he had not given unionization muchthought but that some of the employees were looking formore money and better benefits. At that point OstromtoldMorris that he and Ferguson were due for a $1-an-hour increase but Respondent could not give it until the 218DECISIONSOF NATIONALLABOR RELATIONS BOARDNLRBmatter was"straightened out." Ostrom went onto say thatifMorris votedno, Respondent would makethe increase retroactivetoApril 3.Ostrom has a differ-ent version,but did say he toldMorris and Fergusonthat theNLRBhad a wage freezeon everyone'smoneyand when those two asked him about retroactivity, hetold them he would look into it as he would like to seethem get it.Also, on April 4,after asking Jones how he intendedto vote,Ostrom told Jonesif he voted for the Companyhe would get him a pipecertificationtest.If he passed,he would beentitled to a $10 rate ratherthan the $7 hewas receiving as a flat welder.Ostrom agreed he toldJones that he should start pipe welding instead of doingflat welds.WhenJones askedif he wouldget $10 anhour,Ostrom saidhe wouldlike to see him get it. Simi-larly,on that dateOstrom toldKizer he should obtainhis own weldinghoodand leathers and practice weldingon his own time sohe wouldbe eligible for a $1 raise ifthe Unionlost the election.Ostrom denied Kizer's ver-sion.Nonethelesson April15 Jones,atRespondent's re-quest and expense,took and passedthe welder's certifica-tion testgiven by theindependentlaboratory. On the fol-lowing day Martino told Joneshe had beenwritten upfor a $2 increase.Jones told Martino that Ostrom hadpromised him $3.Martino agreedto check into it. Laterhe reportedthatRoth had told him to holdoff on allpay raises until the electionwas over so they could seethe result.Roth concedesthatJones was entitled to araise becausehe hadpassed thecertification test but Re-spondent did not giveit to him.Also on April16Martino,accordingto employeeHendricks,told him he would like togiveHendricks a$1 raise butcould not doso until"the union deal gotcleared up."Martino virtually agreed saying that heknew Hendricks was due for a raise in July and wouldsee what he could do for him; yet he told Hendricks thatall raiseswere "on hold" because of the election.Although thereis some dispute in these incidents aboutwhether specificpromiseswere made regarding thewage increase as being contingenton the outcome of theelection,there is no disputethatRespondentbelievedand operated under thebelief thatitcould not grantnormal raisesduring the pendency of the election peti-tion.Thus,itannounced that wages were"frozen" or"on hold"until the"union deal"was over. In fact,Ostrom went so far as tosay that the NLRB had put afreeze on wages.That, of course,was false;the Boardhad done no such thing. Indeed,during an election cam-paign an employer's obligationis simply tomaintain itsexistingpractice and to act as if the Union were not onthe scene.SeeMcCormick Longmeadow Stone Co.,158NLRB1237, 1242 (1966). Thus,by announcing thatwages were frozen dueto the Union'selection petition,Respondentwas coercivelyinfluencingthe employees'freedom of choice, implying that the Unionwas respon-sible for thefreeze.And, although it mayseem inconsistenton the onehand to find thatRespondenthad frozenwages while si-multaneously offering increases, thosetwo tactics are notinconsistentwhen saying the freeze would be lifted afterthe election.Thus,it is quitelikely thatoffers of wageincreaseswere made.Indeed,the offer to Jones seemsspeciallydesigned for the election.Joneswas a flatwelder whoworked inthe fabshop,not a pipe welderworking in the building.There wasno need to haveJones certified except to justify offering him a wage in-crease shortly before the election.CertainlyMartinodrummed that message home when he told Jones to hangthe "voteno" flyer over his bed.Jones was one of themore impressive people who testified and I fmd him tobe completely credible.Similarly, the implied promise toKizer was the same-ifKizer wouldpractice welding, awage increase of some sort could be expected.Accord-ingly,I concludethatRespondent,throughOstrom andMartino,attempted to influence certain votersby offer-ingwage increases.Itmakes little differencethat thewage increasesoffered mayhave been prospective as inJones'and Kizer's case or retroactive as in of Morris'.Either way it was an effortto purchasevotes throughcoercion.It violated Section 8(a)(1).B. The DischargesThe three discharges under scrutiny here are those ofAlan Parfitt on February 11, Ruben Felix on February18, and John Lehner on March 21.I conclude that theGeneral Counsel has proven that Respondent unlawfullydischarged all three.1.Parfitt and FelixBoth Parfitt and Felix were members of the group ofinitial six employees who attended the first union meet-ings.Both were closely connected by friendship to thetwo actual leaders,Nunez and O'Brien. All six weremembers of Ostrom'screw.Ostrom knew as early asJanuary 30 that union organizing was underway. It wasthen that he embarked on a long period of committingunfair labor practices.Furthermore, Ostrom was not theonly individual to have committed such unfair laborpractices.Martino,who actually made the decision todischarge Parfitt,and Roth who discharged Felix, com-mitted unfair labor practices of their own.Clearly, Re-spondent harbored animus against the Union and at-tempted to thwart, in an illegal fashion,the Union's orga-nizing drive.That drive was successful enough to havegenerated sufficient interest to warrant the filing of a pe-tition for an election on February 11, the day before Par-fittwas discharged.It is true that the General Counselhas not offered direct evidence that Respondent's offi-cials knew of Parfitt's and Felix's union activity-eithertheir attending union meetings or their soliciting authori-zation cards.Nonetheless I think it is fair to infer knowl-edge.Ostrom was first informed by Gutierrez in Januarythat union meetings were being held. Ostrom would nothave let that matter go unreported to Martino or Roth.Furthermore,Ostrom's crew was quite small and his an-tiunion response was relatively virulent.In that circum-stance it is fair to infer that Ostrom quickly becameaware of who the union activists were.Indeed,Ostromalmost immediately threatened to discharge the two lead-ing individuals, Nunez and O'Brien,who were engagedin "outside activity," i.e., union activity.And, the threat UNITED ELECTRICALwas made in Martino's presence.There is every reasonto believe that the threat was carried out here. Accord-ingly, I conclude that the General Counsel has made outa prima facie case with respect to the discharges of Par-fitt and Felix.Respondent attempts to rebut the prima facie case byalerting that both individuals were discharged for poorworkmanship. Parfitt's alleged poor work is unspecified.Felix's poor work involved one and possibly two sup-posedly unacceptable welds.Respondent's argument with regard to Parfitt is under-minedsignificantly by the factit issued him a recommen-dation stating he was a good worker and a good welder.Itmay have been issued to him simply to permit him todraw unemployment insurance, as Parfitt said, but that isinconsistentwithMartino's proffered reason for dis-charging him. Martino says Parfitt told him he was quit-ting to go to work for a motorcycle shop and the slipwas a recommedation for future employers. If that wereso, Parfitt would not need a recommendation and wouldnot need a statement that he was leaving for reasonsbeyond his control. Moreover, the termination card inParfitt's file states he was warned on three separate occa-sions for poor workmanship. According to Roth this in-formation came to him via Martino. Yet Martino nevertestified to any such fact. Finally, there appears to be aneffort to backdate the decision to discharge him. Why isRespondent's Exhibit 1 dated February 8 rather thanFebruary 11 or 12? Was it designed to predate the peti-tion?Frankly, Respondent's assigned reasons for dischargingParfitt simply do not have consistency and their very in-consistency tends to support the accuracy of the GeneralCounsel'sallegation.Ifind them to be pretexts. Theprima faciecase standsunrebutted.With respect to Felix, similar observations may bemade. In his case, of course, the knowledge factor iseven stronger, because the petition had concededlyreached President Wells by February 18, the date of hisdischarge.Given the fact that Felix was a certifiedwelder whose credentials are reasonably good, it wouldappear to me that if Felix had actually failed the inspec-tor'svisual test, the proof would be much stronger. Inote that the only evidence in support of the bad weldswas oral testimony. No records or photographs of thewelds were presented. Moreover, Ostrom testified thatthe inspector had told him that he did not want Felix onthe job any more and Martino, in response, had movedFelix to the fab shop. If that were true, surely the inspec-tor could have been called to testify both about what hesaw when he inspected the welds and what he toldOstrom and/or Martino. The inspector was not called,yet thereisnoshowing that he was not subject to thecompulsion of a subpoena. And, Wells engaged in someoverkillwhen he said he blamed Felix for the fact thatthe engineering firm subsequently decided to x-ray allthe welds.Wells later conceded that the decision to x-ray the welds was made by an official of the engineeringfirm based on his misconception of some engineering re-quirements. So why blame Felix? The mere fact thatWells did so suggest that he is overreaching in an at-tempt to justify Felix's discharge. I am not persuaded by219Respondent's evidence here. It smacks of pretext andsimply does not rebut the General Counsel's case.2.LehnerLehner's situation is somewhat different.NeitherLehner nor his immediate supervisor, Weaver, is particu-larly credible. The only thing which we can be sure of isthatWeaver said that Lehner was a slow worker, wheth-er it was true or not. It is possible that Lehner actuallywas too slow. Yet, Weaver was clearly aware ofLehner's union membership and status. Indeed, Lehner'stestimony thatWeaver recognized him from Palo Vereand knew hewas runningfor union office is corroborat-ed by Morris. I find, therefore, that Respondent knewwho Lehner was and immediately recognized that it hadunwittingly hired a "yes" voter.Of course, there is some reason to doubt Lehner'sgood-faith approach to this employer. He had obtainedthe job deceitfully by falsifying his application form. YettheUnion believed Respondent had already illegallyfired Parfitt and Felix. It had undoubtedly advised cau-tion to those applicants it was sending in its effort to or-ganize.6 I therefore do not regard Lehner's lack ofcandor to Respondent as conclusive proof of a bad-faitheffort to somehow "wobble" or slow the job down.Indeed, Respondent does not argue that his false applica-tion played any role in its decision to discharge him. Ithas made no effort to demonstrate that it would havefired him had it known his application was false. Accord-ingly I deem as speculative any effort to argue thatLehner hired on in order to get fired.I am thus faced with a prima facie case. The GeneralCounsel has proven that Respondent instantly knew bothLehner's union membership and how he could be expect-ed to vote. It could not have welcomed his hire in thatcircumstance and most likely became frantic in an effortto remedy this hiring mistake. It may be true that Lehnerwas not the organizing spearheader that Parfitt and Felixwere; nonetheless, he posed a danger that other employ-ees did not-Respondent knew he could not be dissuad-ed by preelection propaganda. Timing andunion aminusare also present.Thus the question which I must answer is whether Re-spondent's defense rebuts the prima facie case. With re-spect to that rebuttal the Board said inWright Line,251NLRB 1083, 1089 (1980), enfd. 662 899 (1st Cit. 1981),cert. denied 455 U.S. 989 (1982):Under theMt.Healthytest,7 the aggrieved em-ployee is afforded protection since he or she is onlyrequired to show that protected activities played arole in the employer's decision. . . . In this context,it is the employer which has "to make the proof."Under this analysis, should the employer be able todemonstrate that the discipline or other actionwould have occurred absent protected activities, theeThereis nothing improper in the Union's sendingjob applicants to anemployer it is organizing or in asking job seekers to sign authorizationcards as a condition of learning about the job opportunityKroehler Mfg.Co, 243NLRB172, 175-176 (1979)7Mt. HealthyBoardof Education v Doyle,429 U S 274 (1977) 220DECISIONSOF NATIONAL LABORRELATIONS BOARDemployee cannot justly complain if the employer'saction is upheld.Thus . . . we shall henceforth employ the fol-lowing causation test in all cases alleging violationof Section 8(a)(1) turning on employer motivation.First,we shall require that the General Counselmakea prima facieshowing sufficient to support theinference that protected conduct was a"motivatingfactor" in the employer's decision. Once this is es-tablished, the burden will shift to the employer todemonstrate that the same action would have takenplace even in the absence of protected conduct.Here the General Counsel has shown that Lehner'sactive union membership-a perceived"yes" voter un-likely to be dissuaded and who posed some risk to Re-spondent's opposition campaign-played at least "somerole" in the decision to dischargehim. Theburden ofproof has therefore devolved on Respondent to demon-strate that it would have discharged Lehner anyway,even absent his protected conduct.To meet that burden Respondent has offered onlyWeaver's testimony that Lehner was working tooslowly.Ithas not otherwise challenged his compe-tence-Weaver says the Murray conversation was un-known to him. Thus he could not have concluded thatLehner needed help to learn how to do the work. Mar-tino's input was based on what Weaver reported to himand is unimpressive as proof of Lehner's alleged lack ofrapidity.Assuming, for the moment that Lehner's speedcould have been improved, neither Weaver nor Martinohave made any effort to show that Lehner's slownesswould have resulted in his discharge absent his unionmembership.In any event Weaver is not to be trustedhere.He is biased and lacks probity. I note that Lehnerwas given no specific production standards to meet norwas he ever told he had failed to meet any standards.Weaver only told him he was too slow on the copper.Yet, given Respondent's desire to correct its hiring mis-take,as well as Weaver's probable complicity,his warn-ings can be seen as part of a plan to conceal the truemotive-to get rid of a mistakenly hired "yes" voter. Itcannot be said that Respondent has proven it would havefired Lehner anyway.In conclusion,I find that Respondent violated Section8(a)(3) and(1) in discharging Parfitt,Felix,and Lehner.THE REMEDYHaving found that Respondent has engaged in variousviolations of Section 8(a)(1) of the Act by interferingwith,restraining,and coercing employees in the exerciseof their Section 7 rights and by violating Section 8(a)(1)and (3) of the Act by discharging its employees AlanParfitt,Ruben Felix,and John Lehner because they en-gaged in union activity,I shall recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act. The affirmative action shall include an order re-quiring Respondent immediately to offer Parfitt, Felix,and Lehner reinstatement to their former jobs or, if theyno longer exist,to substantially equivalent jobs, and tomake themwhole for any loss of pay they may have suf-fered by reason of the discrimination against them. Back-pay and interest thereon shall be computed on a quarter-ly basis in the manner prescribedby theBoard in F. W.Woolworth Co.,90 NLRB 289 (1950), andFlorida SteelCorp.,231 NLRB 651 (1977). See generallyIsis PlumbingCo., 138 NLRB 716 (1962). Similarly, Respondent shallmake whole,with interest,any employee denied a rou-tine pay increase during the pendency of the Union'selection petition.In addition,Respondentshall be or-dered to remove from its records any reference to Par-fitt's,Felix's,and Lehner's unlawful discharges,to pro-videwritten notice of such removal to them, and toinform them that its unlawful conduct will not be used asa basis for future personnel action concerning them.On the foregoing findings of fact and on the entirerecord in this case,Imake the followingCONCLUSIONS OF LAW1.The Respondent, United Electrical & Mechanical,Inc., is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2.Respondent violated Section 8(a)(1) of the Actwhen, on the dates shown in the decision, it created theimpression that the union activities of its employees wereunder surveillance,threatened employees with loss oftheir jobs either by direct discharge or by business clo-sure because of their union activities, promised employ-ees pay raises to influence their votes in an NLRB elec-tion,withheld wage increases which should have beenroutinely granted in order to influence the outcome ofthat election,and interrogated employees regarding howthey intendto vote in the NLRBelection.3.Respondent violated Section 8(a)(3) and(1)of theAct by discharging its employees Alan Parfitt on Febru-ary 12, 1985, Ruben Felix on February 18, 1985, andJohn Lehner on March 20, 1985, because of their unionactivities and/or membership.4.Respondent has not engaged in any other violationsof the Act as alleged.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed8ORDERThe Respondent, United Electrical & Mechanical,Inc.,Phoenix,Arizona, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Creating the impression that the union activities ofits employees are under surveillance,threateningemploy-ees with loss of their jobs either by direct discharge orby business closure because of their union activities,promising employees pay raises to influence their vote inan NLRB election, withholding wage increases which9 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall,as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. UNITED ELECTRICALshould have been routinely granted in order to influencethe outcome of that election, and interrogating employ-ees regarding how they intend to vote in the NLRBelection.(b)Discharging employees because of their union ac-tivities.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmativeaction necessary toeffectuate the policies of the Act.(a) Immediately offer Alan Parfitt, Ruben Felix, andJohn Lehner reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalentjobs, without prejudice to their seniority or any rights orprivileges and make them whole, with interest, for lostearnings, in the manner set forth in the remedy section ofthe decision,dismissing, if necessary, any employees whoreplaced them.(b)Make whole, with interest, any employee whoshould have routinely been granted a pay increase duringthe pendency of the election petition.(c)Remove from Parfitt's, Felix's, and Lehner's per-sonnel records and all other files any reference to theirdischarges, notify them in writing that it has done so,and tell them that their discharges will not be usedagainst them in any way.221(d)Preserve and, on request, make available to theBoard or its agents for examination and copying,all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e)Post at its Phoenix, Arizona office and jobsitescopies of the attached notice marked "Appendix."sCopies of the notice, on forms provided by the RegionalDirector for Region 28, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted byOrder ofthe Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "